Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interviews
(1)	Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner, Applicant’s representative William Player on September 29, 2021, where the 35 USC 112(b) rejection and how resolving indefiniteness issues may impact the 35 USC 102 or 35 USC 103 rejections of record. Additionally, the specific bonds that are maintained and/or that dissociate in the ternary receptor-ligand complexes were also discussed.

(2)	Applicant provided the Examiner with proposed claim amendments by electronic mail (email) on October 20, 2021. Applicant requested that the Examiner review the proposed amendments and provide any feedback regarding the issue of indefiniteness. The Examiner responded by email on October 26, 2021, providing some thoughts on how the language as recited in proposed instant claim 1 might be clarified.

Advisory Action Continued
Applicant’s amendment filed on November 29, 2021 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed November 29, 2021, is acknowledged. 

Continuation of 3. NOTE:  Applicant has extensively amended instant claim 1.

Applicants’ request to participate in AFCP 2.0 has been considered, but it is denied. In the examiner’s professional judgment, the response cannot be fully considered within the parameters of AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 

In particular, Applicant has extensively amended claim 1 to recite:
	“(b) incubation of the solution for a specific period of time at a temperature at which some of the ligand complexes bind to the receptor to produce the ternary receptor-ligand complexes” in lines 15-17;
	“(c) separating the ligand complexes from the ternary receptor-ligand complexes” in line 18;
	“(d) dissociating the hybridized ligand complexes formed in step (a) that did not bind to a receptor to produce the ternary receptor-ligand complexes in the solution from step (b) by increasing the temperature of the solution of step (b), wherein increasing the temperature of the solution of step (b) breaks the non-covalent bonds between the first single strand DNA or first single strand RNA and the second single strand DNA or second single strand RNA” in lines 19-24; and
	“(e) hybridizing free first ligands comprising first single strand DNA or first single strand RNA formed in step (d) with the free second ligands comprising second single strand DNA or second single strand RNA formed in step (d)” in lines 28-30.


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new 
considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on November 29, 2021 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' amendment has not been entered, Applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

	Claims 1 and 8-16 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639